Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-22, as originally filed 10 DEC. 2021, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on04/01/2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2, 3, 5-7, 9-12, 14-22 objected to because of the following informalities:  
Cl. 2, 3, 5-7, 9-12, 14--22, ln. 1 each: after "claim 1", "claim 2", "claim 6", "claim 7", "claim 9", "claim 10", "claim 14", "claim 18", and "claim 19", insert --further comprising:-- as this could lead to a confusing claim
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 5-7, and 9-15, and 17-20 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Hockemeyer et al. US 7698860 B2 (Hockemeyer)
As per claim 1 Hockemeyer teaches an elevated flooring system operable to support a flooring panel (see panels 24, FIG. 3), said elevated flooring system comprising: 
a saddle (plate 40 FIG. 2B) including a base surface (top of 40, FIG. 2B) and a plurality of prongs (four bumps with apertures 42, FIG. 2B) extending upwardly away from the base surface (top of 40, FIG. 2B); and
a plurality of beams (trusses 22L, 22S, FIG. 2A) engaged with and vertically supported by the base surface (top of 40, FIG. 2B) of the saddle, 
each of said beams being configured to support the flooring panel and defining an aperture (see truss attachment apertures 35 and space between hooks 23, FIG. 2A) configured to receive a respective one of the plurality of prongs (see FIG. 2A; note the apertures 35 are recognized to permit –or "receive"— the above identified bumps therebetween), 
each of said prongs extending through a respective one of the apertures (see truss attachment apertures 35 and space between hooks 23, FIG. 2A) to restrict horizontal movement of the corresponding beam relative to the saddle (see FIG. 2A; note the bottom-most plate 40 proximate reference character and arrow 20 is recognized to at least somewhat "restrict" movement of at least two trusses 22S and 22L as shown because the trusses are prevented from moving horizontally over the leg assembly 20).  

As per claim 2 Hockemeyer teaches the limitation according to claim 1, --further comprising:-- each of said prongs extending in alignment with an upright connection axis (see bumps with apertures 42, FIG. 2B; these are recognized as extending vertically —or "in alignment"—), each of said prongs being slidably received into and out of the respective one of the apertures (see truss attachment apertures 35 and space between hooks 23, FIG. 2A) such that vertical lifting of the corresponding beam relative to the saddle (plate 40 FIG. 2B)  removes the prong from the respective one of the apertures (see "FIG. 2A is an exploded view of a deck unit module… FIG. 3 is a perspective view of a support column mounted to a multiple of deck unit modules" 2:22-30; this is recognized as teaching "lifting… relative… removes" because it is clear that the elements would be removed by vertical lifting).  

As per claim 3 Hockemeyer teaches the limitation according to claim 2, --further comprising:--said saddle (plate 40 FIG. 2B)  and said beams cooperatively restricting movement of the beams relative to the saddle (see FIG. 2A; note the bottom-most plate 40 proximate reference character and arrow 20 is recognized to at least somewhat "restrict" movement of at least two trusses 22S and 22L as shown because the trusses are prevented from moving horizontally over the leg assembly 20) in all but a disengagement direction that extends away from the saddle and is aligned with the upright connection axis.  

As per claim 5 Hockemeyer teaches the limitation according to claim 2, --further comprising:--said saddle (plate 40 FIG. 2B)  including a saddle base (flange 32 FIG. 2B) fixed to and supporting the prongs, said saddle base (flange 32 FIG. 2B) presenting the base surface (top of 40, FIG. 2B), with the base surface (top of 40, FIG. 2B) being substantially planar.  

As per claim 6 Hockemeyer teaches the limitation according to claim 1, --further comprising:-- each of said beams being tubular (see "tubular" v-shaped element, FIG. 2D), said beam including spaced sidewalls (see inward and outward facing vertical surfaces of trusses 22L, 22S, FIG. 2A; these are recognized as "opposite wall surfaces" as broadly claimed) and a bottom wall (see bottom horizonal member extending from lower left towards the lower "23", FIG. 2D) that extends between the sidewalls, with the apertures (see truss attachment apertures 35 and space between hooks 23, FIG. 2A) extending through the bottom wall (see space below 23, FIG. 2D; this is recognized as teaching the aperture extends below —or "through"— the bottom wall).  

As per claim 7 Hockemeyer teaches the limitation according to claim 6, --further comprising:-- each of said prongs extending in alignment (see bumps with apertures 42, FIG. 2B; these are recognized as extending vertically —or "in alignment"—) with an upright connection axis, each of said prongs being slidably received into and out of the respective one of the apertures (see truss attachment apertures 35 and space between hooks 23, FIG. 2A) such that vertical lifting (see "FIG. 2A is an exploded view of a deck unit module… FIG. 3 is a perspective view of a support column mounted to a multiple of deck unit modules" 2:22-30; this is recognized as teaching "lifting… relative… removes" because it is clear that the elements would be removed by vertical lifting) of the corresponding beam relative to the saddle (plate 40 FIG. 2B)  removes the prong from the respective one of the apertures (see truss attachment apertures 35 and space between hooks 23, FIG. 2A).  

As per claim 9 Hockemeyer teaches the limitation according to claim 6, --further comprising:-- each of said beams (trusses 22L, 22S, FIG. 2A) defining opposite beam ends (see ends of 22L, 22S, FIG. 2A), with each beam end presenting a corresponding one of the apertures (see truss attachment apertures 35 and space between hooks 23, FIG. 2A).  

As per claim 10 Hockemeyer teaches the limitation according to claim 9, --further comprising:-- said saddle (plate 40 FIG. 2B)  being attached to and interposed between (see "interposed between" proximate character "A", FIG. 3) adjacent ones of the opposite beam ends of two of the plurality of beams (trusses 22L, 22S, FIG. 2A).  

As per claim 11 Hockemeyer teaches the limitation according to claim 10, --further comprising:-- said adjacent beam ends abutting (see "ends abutting" between elements extending in a direction from lower left to upper right, FIG. 3) one another, with the corresponding two of the plurality of beams (trusses 22L, 22S, FIG. 2A) being coaxially arranged (see "coaxially arranged" FIG. 3) relative to each other.  

As per claim 12 Hockemeyer teaches the limitation according to claim 6, --further comprising:-- each of said beams (trusses 22L, 22S, FIG. 2A) being devoid of structure that extends into another one of said beams (see "devoid of structure that extends into another" FIG. 3).  

As per claim 13 Hockemeyer teaches an elevated flooring system operable to support a flooring panel and to engage a tent assembled atop the elevated flooring system, said elevated flooring system comprising: 
a beam (trusses 22L, 22S, FIG. 2A) configured to support the flooring panel (see panel 24, FIG. 2A), 
said beam including a tent attachment assembly (support column 50, FIG. 3) and a beam wall (vertical wall between hooks 23, 23, FIG. 2D) defining an aperture (see truss attachment apertures 35 and space between hooks 23, FIG. 2A) and opposite wall surfaces (see inward and outward facing vertical surfaces of trusses 22L, 22S, FIG. 2A; these are recognized as "opposite wall surfaces" as broadly claimed), 
said tent attachment assembly (support column 50, FIG. 3) configured for attachment to the tent and including a base (bottom wall of 50, FIG. 3), a boss plate (plate 52 FIG. 4C), and a threaded fastener (see fasteners, FIG. 2C; also FIG. 3), 
said base (bottom wall of 50, FIG. 3) and said boss plate (plate 52 FIG. 4C) being respectively located along the wall surfaces of the beam wall (vertical wall between hooks 23, 23, FIG. 2D) and each presenting an aperture, 
said apertures of the base (bottom wall of 50, FIG. 3), boss plate (plate 52 FIG. 4C) and beam wall (vertical wall between hooks 23, 23, FIG. 2D) being substantially aligned (see "aligned" as broadly claimed FIG. 3), 
said fastener extending at least partly through the apertures of the base (bottom wall of 50, FIG. 3), boss plate (plate 52 FIG. 4C) and beam wall (vertical wall between hooks 23, 23, FIG. 2D) and being threaded (see "support column 50 is mounted to the deck system 12 such that fasteners f are located through the deck plate apertures 52A of the column deck plate 52, through the deck surface panel 24 and threaded into the deck attachment apertures 42 of the deck attachment plate 40 in the leg assembly 20 (FIG. 3)" 5:25) into the boss plate (plate 52 FIG. 4C), 
with the fastener and boss plate (plate 52 FIG. 4C) cooperatively providing a clamping engagement about the opposite wall surfaces (see FIG. 3, right side; this is recognized as teaching a fastener cooperatively providing with the subjacent panel and plate a "clamping engagement" whereby the panel 24 is clamped) of the beam wall (vertical wall between hooks 23, 23, FIG. 2D) to secure the tent attachment assembly (support column 50, FIG. 3).  

As per claim 14 Hockemeyer teaches the limitation according to claim 13, --further comprising:-- said boss plate (plate 52 FIG. 4C) being fixed (see FIG. 3, right side; this is recognized as teaching "fixed") to the beam wall (vertical wall between hooks 23, 23, FIG. 2D).  

As per claim 15 Hockemeyer teaches the limitation according to claim 13, --further comprising:-- said boss plate (plate 52 FIG. 4C) being removably attached to the beam wall (vertical wall between hooks 23, 23, FIG. 2D) with a threaded screw (see "support column 50 is mounted to the deck system 12 such that fasteners f are located through the deck plate apertures 52A of the column deck plate 52, through the deck surface panel 24 and threaded into the deck attachment apertures 42 of the deck attachment plate 40 in the leg assembly 20 (FIG. 3)" 5:25), with the screw being threaded into the boss plate (plate 52 FIG. 4C).  

As per claim 17 Hockemeyer teaches the limitation according to claim 13, --further comprising:-- said threaded fastener (see fasteners, FIG. 2C) and said boss plate (plate 52 FIG. 4C) being joined to one another at a threaded connection (see "threaded into the deck attachment apertures 42 of the deck attachment plate 40" 5:28), with the connection having a thread-locking substance applied between the threaded fastener (see fasteners, FIG. 2C) and the boss plate (plate 52 FIG. 4C).  

As per claim 18 Hockemeyer teaches the limitation according to claim 13, --further comprising:-- said beam being tubular (see "tubular" v-shaped element, FIG. 2D).  

As per claim 19 Hockemeyer teaches the limitation according to claim 18, --further comprising:-- said beam presenting an interior beam channel (see space between upper and lower elongated elements of 22L or 22S) associated with one of the wall surfaces, said beam including spaced sidewalls (see inward and outward facing vertical surfaces of trusses 22L, 22S, FIG. 2A; these are recognized as "opposite wall surfaces" as broadly claimed) that define an interior beam width dimension of the beam channel, with the beam wall (vertical wall between hooks 23, 23, FIG. 2D) comprising a top wall that extends between the sidewalls (see "top wall"  extending from left to right, FIG.  2D).  

As per claim 20 Hockemeyer teaches the limitation according to claim 19, --further comprising:-- said boss plate (plate 52 FIG. 4C) defining a plate length dimension and a plate width dimension (FIG. 4C), said plate length dimension being greater than the interior beam width dimension, with at least one of the sidewalls (see inward and outward facing vertical surfaces of trusses 22L, 22S, FIG. 2A) configured to engage and restrict the boss plate (plate 52 FIG. 4C) from spinning with the threaded fastener (see fasteners, FIG. 2C) during a threading operation (see FIG. 3; this is recognized as "configured… restrict the… plate from spinning" as broadly claimed because the assembly would restrict the trusses from spinning into one another).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Hockemeyer in view of SALOMON CHRISTINE et al. EP 3216942 A1 (Salomon; note the inventor of this document appears in the attached "Notice of References Cited" as "HOFFMANN S").
As per claim 16 the primary reference of Hockemeyer teaches the limitation according to claim 13, --further comprising:-- said threaded fastener (see fasteners, FIG. 2C) being secured to said boss plate (see "support column 50 is mounted to the deck system 12 such that fasteners f are located through the deck plate apertures 52A of the column deck plate 52, through the deck surface panel 24 and threaded into the deck attachment apertures 42 of the deck attachment plate 40 in the leg assembly 20 (FIG. 3)" 5:25),  but fails to explicitly disclose:
without a threaded nut
Salomon teaches a connection without a threaded nut capable of being incorporated into the assembly of Hockemeyer, specifically:
without a threaded nut ("allows a simple initiation of an opening torque for removing the caps 32 and the… 58 together with as well as without thread extension / thread extensions 24 of the threaded post 13" description, attached.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Hockemeyer by substituting the connection "without a threaded nut" as taught by Salomon in order to construct the assembly without threaded fasteners as an obvious design choice and because it is obvious to perform a simple substitution of one known element for another to obtain the predictable result of fastening structural members (MPEP 2141).

Allowable Subject Matter
Claim 4, 8, 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the claims are allowable over the prior art because of the combination of limitations as specifically set forth and claimed in applicant's claim(s), namely the inclusion of a locking fastener removably securing at least one of the prongs in the system as claimed (Cl. 4 and 8) and the inclusion of the boss plate being fixed within the beam channel in the system as claimed (Cl. 21 and 22) were not shown in the systems as searched.
Although some/all of the elements may be taught in the references of record, the examiner believes that the combination of all of the elements as specifically claimed would not have been obvious to one having ordinary skill in the art without relying on hindsight.  Thus, the claims are allowable over the prior art references of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/Examiner, Art Unit 3635                                                                                                                                                                                                        


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635